DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/21/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Four documents have been submitted that do not contain reference numbers 
corresponding to the reference numbers listed on the IDS.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 20-21, 23, 39 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inose et al. 2016/0305585.
In regard to claims 1, 21, 23, 39 and 42, Inose discloses (fig. 3) a  plurality of connectors for connecting first and second drill string components, the 
drill string connectors comprising:
a first connector 20 provided on a first end of the first drill string component and a second connector 10 provided on a first end of the second member drill string component, the 
first connector being adapted to receive the second connector;
the first connector having a first portion 21 located proximal to the first end of the first member drill string component and a second portion 23 located away from the first end and within the lumen of the first drill string component, the first connector having at least one internal thread;
the second connector having a first portion (crests of threads at 11) located away from the first end of the second member drill string component and a second portion 12 located proximal to the first end of the second drill string component, the second connector having at least one external thread first, wherein the at least one internal thread is adapted to cooperate with the at least one 
external thread to form a threaded connection when the first connector receives the second 
connector, wherein, once connected, the first portion of the second connector is adjacent the first portion of the first connector (see fig. 3);
the first portion 21 of the first connector having a first taper and the first portion 11 of the second connector having a taper corresponding first taper 21; and
wherein the second portion 23 of the first connector having a second taper different
from the first taper and the second portion 12 of the second connector having a corresponding 
second taper, 
	wherein the second taper of the first connector is steeper than the first taper thereof (taper of thread crests at 12, 23 is steeper that taper of threads ant 11, 21).
In regard to claim 6, wherein the at least one internal thread of the first connector 21 is continuous and extends over the first portion and the second portion thereof.
In regard to claim 7, wherein the at least one external thread 12 of the second connector is continuous and extends over the first portion and the second portion thereof. 
In regard to claim 20, wherein at least one of the drill string components is a coupling.
Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greer 4,121,862.
In regard to claim 23, Greer discloses (fig. 5) a member drill string component having a male connector provided on a first end thereof, the male connector being adapted to be received in a corresponding female connector 38 provided on another drill string component, the male connector having:
a first portion (portion L5-L7) located away from the first end of the drill string component;
a second portion L7 located proximal to the first end of the member drill 
string component;
at least one thread provided on the first and second portions, wherein the at least one thread is an external thread adapted to cooperate with at least one internal thread of the female connector to form a threaded connection when the female connector receives the male connector;
the first portion of the male connector having a first taper; and,
the second portion of the male connector having a second taper different from the first 
taper, wherein the second taper is steeper than the first taper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inose et al. 2016/0305585.
Inose et al. discloses a multi-tapered plurality of connectors as described above, but 
does not disclose the exact taper of the first taper or the ratio of the first taper relative to the second taper.  However, it would have been obvious to one of ordinary skill in the art to make the first taper and ratio of the first taper relative to the second taper of Inose et al. that of the claimed invention because a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claims 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6, 20-21, 23, 39-40 and 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679